DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Elaine Johnson on 9/2/22.

Claims 2, 14, and 20 have been amended as follows: 

2. (Currently Amended) A portable electronic device comprising:
	a display module carried on a first substrate in the portable electronic device, comprising an electronic video display and a plurality of sub-modules, each only using display level resources of the first substrate, at least one of said plurality of sub-modules for receiving pixel measurement data stored in the display level resources of the first substrate and for generating new compensation parameters with use of the received pixel measurement data; and
	at least one processing unit, included in a system module physically arranged on one or more substrates communicatively coupled to and separate from the first substrate, the at least one processing unit configured to:
		execute system level applications of the portable electronic device;
		receive from the display level resources of the first substrate the pixel 	measurement data stored in the display level resources of the first substrate; and 			generate new compensation parameters with use of the received pixel 		measurement data; and
		transfer said new compensation parameters to the display level resources 	of the first substrate from the system module of a second substrate, 3using 	system level resources of the one or more substrates distinct from the display 	level resources, wherein the receiving from the display level resources of the first 	substrate the pixel measurement data stored in the display level resources of the 	first substrate and the generating of the new compensation parameters by the at 	least one processing unit are processes offloaded from said at least one of said 	plurality of sub-modules.

14. (Currently Amended) A method of operating a portable electronic device including, a display module carried on a first substrate in the portable electronic device including an electronic video display and a plurality of sub-modules, each only using display level resources of the first substrate, and at least one processing unit, included in a system module physically arranged on one or more substrates communicatively coupled to and separate from the first substrate, the method comprising:
	performing by at least one of said plurality of sub-modules, 
	executing at the at least one processing unit, system level applications of the portable electronic device;
	offloading:
		6said receiving from the display level resources of the first substrate of pixel 	measurement data stored in the display level resources of the first substrate; and 			the generating of new compensation parameters with use of the received 	pixel measurement data,
	from said at least one of said plurality of sub-modules; and
	performing at the at least one processing unit: said receiving from the display level resources of the first substrate of pixel measurement data stored in the display level resources of the first substrate; said generating of new compensation parameters with use of the received pixel measurement data; and transferring said new compensation parameters to the display level resources of the first substrate from the system module of a second substrate, using system level resources of the one or more substrates distinct from the display level resources.

20. (Currently Amended) The method of claim 17, further comprising: updating the display memory unit with the generated new compensation parameters from the system module via a main memory bus or a display video interface.

Allowable Subject Matter
Claims 2-21 are allowed.

See the Notice of Allowance mailed 8/16/22 for Examiner’s statement of reasons for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626